Final action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers field on 12/29/2020. The amendments to independent claims 1, 6 and 18 necessitated the new grounds of rejection as set forth in this office action. Accordingly this office action has been made final.
2.    The instant application is a continuation of PCT/US2017/064169, filed 12/01/2017, claiming priority from provisional application 62429658, filed on 12/02/2016.

Claim status
3.	In the claim listing of 12/29/20 claims 1-6, 8-13 and 16-22 are pending in this application and are under prosecution. Claims 1, 5-6, 8, 12, 16 and 18 are amended. New claims 21 and 22 are added. Claims 7, 14-15 are canceled. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support for the amendments in the instant specification (Remarks, pg. 7).

Specification-Objection Withdrawn
4.	The previous objection to the specification has been withdrawn in view of amendments to the specification by identifying the nucleic acid sequences in paragraphs 0095 and 0096 by SEQ ID NOS. The specification is nucleic acid compliant.
5.	The amendments to the specification have been reviewed and entered. No new matter has been introduced by the amendments.
Withdrawn Rejections and Response to the Remarks
6.	The previous rejection of claims 1-20 under 35 USC 102(a)(1) as being anticipated by McGall (WO 2015179790) has been withdrawn in view of amendments to claims 1, 5, 6, 8, 12, 16, 18 and addition of new claims 21 and 22 and cancelation of claims 7 and 14-15. The arguments regarding said rejection have been fully considered and are directed to claims as amended (Remarks, pg. 9). They are moot in view of withdrawn rejection necessitated by the amendments to claims 1, 6 and 18.
	However, as discussed below, upon further consideration a new ground of rejection is set forth in this office action over McGall in view of Hogrefe. The teachings of Hogrefe are relied for amended limitation of circularization and cleaving step are in one pot reaction.
7.	 The previous rejection of claims 1-20 under 35 USC 102(a)(2) as being anticipated by US 10/533,216  has been withdrawn in view of amendments to claims 1, 5, 6, 8, 12, 16, 18 and addition of new claims 21 and 22 and cancelation of claims 7 and 14-15. The arguments regarding said rejection have been fully considered and are directed to claims as amended (Remarks, pgs. 9 and 10). They are moot in view of withdrawn rejection necessitated by the amendments to claims 1, 6 and 18.
	However, as discussed below, upon further consideration a new ground of ODP rejection is set forth in this office action over ‘216 patent in view of McGall and further in view of Hogrefe. The teachings of Hogrefe are relied for amended limitation of circularization and cleaving step are in one pot reaction.
8.	The previous rejection of claims 1-20 under 35 USC 102(a)(2) as being anticipated by US 10,695,735 patent has been withdrawn in view of amendments to 
9.	The previous ODP rejection of claims 1-20 over claims 1-15 of US 10,533,216 patent has been withdrawn in view of amendments to claims 1, 5, 6, 8, 12, 16, 18 and addition of new claims 21 and 22 and cancelation of claims 7 and 14-15. The arguments regarding said rejection have been fully considered and are directed to claims as amended (Remarks, pg. 11).
However, as discussed below, upon further consideration a new ground of ODP rejection is set forth in this office action over claims of ‘216 patent in view of McGall and further in view of Hogrefe. The teachings of Hogrefe are relied for amended limitation of circularization and cleaving step are in one pot reaction.
10.	The previous ODP rejection of claims 1-20 over claims 1-15 of US 10,695,735 patent has been withdrawn in view of amendments to claims 1, 5, 6, 8, 12, 16, 18 and addition of new claims 21 and 22 and cancelation of claims 7 and 14-15. The arguments regarding said rejection have been fully considered (Remarks, pg. 11). For the reasons discussed above in section 8, the ODP rejection over ‘735 patent has been withdrawn.



Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-6, 8-13 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over McGall (WO 2015/179790, cited in the previous office action) in view . 
	McGall and Hogrefe teach a method for synthesizing oligonucleotides and therefore analogous arts. McGall teaches the method of synthesizing oligonucleotides including in situ circularization and cleaving steps but does not specifically teach that in situ circularization and in situ cleaving step are a one pot reaction. However the concept of using one-pot reaction to deprotect the oligonucleotide instead of two steps was known in the art before the effectively filing date of the claimed invention as taught by Hogrefe for providing superior yield by as much as 250%. It is also well known in the art that conducting multiple chemical reactions in one-pot reaction system is very economical as it does not require isolating or purifying the intermediates thereby reducing the amounts of solvent, waste, time, labor and cost as further evidenced by Hayashi (section 3).
	Regarding instant claim 1, McGall teaches a method, comprising: (a) providing a substrate; (b) coupling a branched linker to said substrate, wherein said branched
linker comprises (i) a first branch comprising a post-synthesis reactive group, wherein the post synthesis group comprise alkeyne group (i.e., acetylene group) and (ii) a second branch; (c) coupling a cleavable linker (i.e., a universal cleavable linker) to said second branch; (d) synthesizing an oligonucleotide on said universal cleavable linker in 3' to 5' orientation, said oligonucleotide comprising (i) a 3' end coupled to said second branch via said cleavable linker and (ii) a 5' end coupled to an OH group to a 6-bromohexyl linker; (e) reacting said OH group to provide a circularization group coupled to said 5' end of said oligonucleotide; (f) circularizing said oligonucleotide by reacting 

    PNG
    media_image1.png
    767
    919
    media_image1.png
    Greyscale

	The artisan would recognize that steps ‘a’ to ‘f’ of instant claim 1 is similar including in situ circularization and in situ cleavage to steps taught by McGall as shown in figures 2A and 2B. As shown above, in figure 2B of McGall and an embodiment of 
	McGall further teaches circularization of oligonucleotide is conducted using a verities of method including phosphotriester, H-phosphonate chemistry or Hiisgen “click’ chemistry, or thiophosphate-BrAc chemistry or thiophosphate-haloalkane chemistry (paragraph 0007). The routine, well established and formation of circular oligonucleotide from phosphotriester method on solid support and base deprotection by ammonia as applied to  claim 1 is further evidenced by Pedroso et al (Methods in Molecular Biology, vol. 288: Oligonucleotide Synthesis: Methods and Applications, Editor Herdewijin, 2005, 101-125, Fig. 2, Abstract and section 3.3). Also, the routine, conventional and well established step of one pot solution synthesis of cyclic oligodeoxyribonucleotides and deprotection (i.e., cleavage of protecting group) as applied to claim 1 is further evidenced by Capobianco et al (Nucleic Acids Research, 1990, 18, 2661-2669, Title and Abstract). 
	In other words steps of circularization and cleaving in two steps were known in the art before the effectively filing date of the claimed invention except for conducting both steps in one-pot reaction.
	However, the concept of carrying out at least two steps in one-pot reaction was known in the art before the effectively filing date of the claimed invention as taught by Hogrefe, who teaches a method for deprotection of methylphosphonate oligonucleotides using a novel one-pot procedure comprising the steps of carrying out deprotection by 
Oligonucleotides section). Hogrefe further teaches that one-pot reaction to deprotect the oligonucleotide provide superior yield by as much as 250% and free of polar side products compared to two step procedures (Abstract , Tables 2 and 3,Discussion section, paragraph 3).
	The artisan would recognize that while combining the two steps in pot reaction of Hogrefe in the method of McGall some routine optimization is needed, which is within the skills of one having ordinary skill in the art especially when both circularization and cleavage is taught by McGall and step of carrying out multiple chemical reactions in one pot reaction was known in the art before the effectively filing date of the claimed invention. The artisan would be motivated to do so for providing superior yield by as much as 250% and conducting multiple chemical reactions in one-pot reaction system is very economical as it does not require isolating or purifying the intermediates thereby reducing the amounts of solvent, waste, time, labor and cost as further evidenced by Hayashi (as cited above) and by Capobianco (Abstract).
	It would have been prima facie obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to include the in situ circularizing and in situ cleaving step in one pot reaction of Hogrefe as further evidenced by Capabianco in the method of McGall with a reasonable expectation of success with the expected benefit of increasing the yield of oligonucleotides and being superior to two steps protocol and being economical as taught by Hogrefe as further evidenced by Capabianco. An artisan having ordinary skill in the art would have reasonable 
	Regarding claims 2-5, as discussed above while rejecting claim 1, McGall in view of Hogrefe teaches limitation of said claims including in one pot reaction (McGall, Example 1).
	Regarding claims 6, 8-13 and 16-22, McGall teaches a method comprising: (a) providing a substrate comprising a plurality of sites; (b) coupling a branched linker to each of said plurality sites, wherein said branched linker comprises (i) a first branch comprising a  post-synthesis reactive group and (ii) a second branch; (c) coupling a cleavable linker to said second branch of said branched linker on each of said sites; (d) synthesizing oligonucleotide probes in 3' to 5' orientation on said cleavable linker on each of said sites, thereby producing a (i) a full-length oligonucleotide coupled at a 3' end to said cleavable linker of a first site and coupled at a 5' end to an OH group, wherein said full-length oligonucleotide comprises a target number of nucleotides, and (ii) a truncated oligonucleotide coupled at a 3' end to said cleavable linker of a second site and lacking an OH group at a 5' end, wherein said truncated oligonucleotide comprises fewer than said target number of nucleotides, and; ( e) reacting said OH group coupled to said 5' end of said full-length oligonucleotide to provide a circularization group coupled to said 5' end of said full-length oligonucleotide; (f) circularizing said full-length oligonucleotide by reacting said circularization group with said post-synthesis reactive group of said branched linker of said first site, thereby coupling said 5' end of said full-length oligonucleotide to said first branch of said 
Regarding claims 6, 16, 18 and 21, McGall also teaches circularization of oligonucleotide is conducted using a verities of method including phosphotriester, H-phosphonate chemistry or Hiisgen “click’ chemistry, or thiophosphate-BrAc chemistry or thiophosphate-haloalkane chemistry (paragraph 0007). The routine, well established and formation of circular oligonucleotide from phosphotriester method on solid support and base deprotection by ammonia as applied to  claim 1 is further evidenced by Pedroso et al (Methods in Molecular Biology, vol. 288: Oligonucleotide Synthesis: Methods and Applications, Editor Herdewijin, 2005, 101-125, Fig. 2, Abstract and section 3.3). Also, the routine, conventional and well established step of one pot solution synthesis of cyclic oligodeoxyribonucleotides and deprotection (i.e., cleavage of protecting group) as applied to claim 1 is further evidenced by Capobianco et al (Nucleic Acids Research, 1990, 18, 2661-2669, Title and Abstract). In other words steps of in situ circularization and in situ cleaving in two steps were known in the art before the effectively filing date of the claimed invention except for conducting both steps in one-pot reaction.
However, the concept of carrying out at least two steps in one-pot reaction was known in the art before the effectively filing date of the claimed invention as taught by Hogrefe, who teaches a method for deprotection of methylphosphonate oligonucleotides 
Oligonucleotides section). Hogrefe further teaches that one-pot reaction to deprotect the oligonucleotide provide superior yield by as much as 250% and free of polar side products compared to two step procedures (Abstract , Tables 2 and 3,Discussion section, paragraph 3).
The artisan would recognize that while combining the two steps in pot reaction of Hogrefe in the method of McGall some routine optimization is needed, which is within the skills of one having ordinary skill in the art especially when one-pot solution/reaction was known in the art before the effectively filing date of the claimed invention. The artisan would be motivated to do so for providing superior yield by as much as 250% and conducting multiple chemical reactions in one-pot reaction system is very economical as it does not require isolating or purifying the intermediates thereby reducing the amounts of solvent, waste, time, labor and cost as further evidenced by Hayashi (as cited above) and by Capobianco (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to include the in situ circularizing and in situ cleaving step in one pot reaction of Hogrefe as further evidenced by Capabianco in the method of McGall with a reasonable expectation of success with the expected benefit of increasing the yield of oligonucleotides and being superior to two steps protocol and being economical as taught by Hogrefe as further evidenced by Capabianco. An artisan having ordinary skill in the art would have reasonable .

13.	Claims 1-6, 8-13 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 10/533,216 (issued Jan. 4, 2020; effective filing date May 23, 2014, cited in the previous office action) in view of Hogrefe (as cited above) as further evidenced by Pedroso (as cited above) and Capobianco (as cited above).
The applied reference has a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding instant claims 1, 6 and 18, ‘216 patent discloses a comprising: (a) providing a substrate; (b) coupling a branched linker to said substrate, wherein said branched linker comprises (i) a first branch comprising a post-synthesis reactive group and (ii) a second branch; (c) coupling a cleavable linker to said second branch; (d) 
‘216 patent teaches circularization of oligonucleotide is conducted using a verities of method including phosphotriester, H-phosphonate chemistry or Hiisgen “click’ chemistry, or thiophosphate-BrAc chemistry or thiophosphate-haloalkane chemistry (column 2, lines 19-33). The routine, well established and formation of circular oligonucleotide from phosphotriester method on solid support and base deprotection by ammonia as applied to  claim 1 is further evidenced by Pedroso et al (Methods in Molecular Biology, vol. 288: Oligonucleotide Synthesis: Methods and Applications, Editor Herdewijin, 2005, 101-125, Fig. 2, Abstract and section 3.3). Also, the routine, conventional and well established step of one pot solution synthesis of cyclic oligodeoxyribonucleotides and deprotection (i.e., cleavage of protecting group) as applied to claim 1 is further evidenced by Capobianco et al (Nucleic Acids Research, 
	However, the concept of carrying out at least two steps in one-pot reaction was known in the art before the effectively filing date of the claimed invention as taught by Hogrefe, who teaches a method for deprotection of methylphosphonate oligonucleotides using a novel one-pot procedure comprising the steps of carrying out deprotection by treating support bound oligonucleotide with mild ammonia and ethylenediamine (EDA) (pg. 2032, column 2, One pot procedure for the deprotection of methylphosphonate
Oligonucleotides section). Hogrefe further teaches that one-pot reaction to deprotect the oligonucleotide provide superior yield by as much as 250% and free of polar side products compared to two step procedures (Abstract , Tables 2 and 3,Discussion section, paragraph 3).
	The artisan would recognize that while combining the two steps in pot reaction of Hogrefe in the method of ‘216 patent some routine optimization is needed, which is within the skills of one having ordinary skill in the art especially when one-pot solution/reaction was known in the art before the effectively filing date of the claimed invention. The artisan would be motivated to do so for providing superior yield by as much as 250% and conducting multiple chemical reactions in one-pot reaction system is very economical as it does not require isolating or purifying the intermediates thereby reducing the amounts of solvent, waste, time, labor and cost as further evidenced by Hayashi (as cited above) and by Capobianco (Abstract).

	With regard to instant dependent claims 2-5, 8-13, 16-17 and 19-22, as discussed above, while rejecting claims 1, 6 and 18, ‘216 patent in view of Hogrefe as further evidenced by Capabianco, Pedroso disclose their limitations (‘216 patent claims 1-15 and Example 1) and their limitations are obvious over ‘216 patent in view of Hogrefe.

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	Claims 1-6, 8-13 and 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,533,216 in view of McGall (WO 2015/179790 as cited above) and further in view of Hogrefe (as cited above) as further evidenced by Hayashi, Capobianco and Pedroso (as cited above) for the following reasons.
	Regarding instant claims 1, 6 and 18, claims 1 and 7 of ‘216 patent is drawn to a method comprising  (a) providing a substrate; (b) coupling a branched linker to said substrate, wherein said branched linker comprises (i) a first branch comprising a post-synthesis reactive group and (ii) a second branch; (c) coupling a cleavable linker to said second branch; (d) synthesizing an oligonucleotide on said cleavable linker in 3' to 5' orientation, said oligonucleotide comprising (i) a 3' end coupled to said second branch via said cleavable linker and (ii) a 5' end coupled to a first OH group; (e) reacting said first OH group to provide a circularization group coupled to said 5' end of said oligonucleotide; (f) circularizing said oligonucleotide by reacting said circularization 
	
    PNG
    media_image2.png
    330
    772
    media_image2.png
    Greyscale

The artisan would recognize that the post-synthesis reactive group comprising an alkyne group meets the limitation of a first branch comprising an acetylene moiety because synonym for acetylene is alkyne. 
Claim 7 of ‘216 patent is drawn to method, comprising: (a) providing a substrate comprising a plurality of sites; (b) coupling a branched linker to each of said plurality sites, wherein said branched linker comprises (i) a first branch comprising a post-synthesis reactive group and (ii) a second branch; ( c) coupling a cleavable linker to said second branch of said branched linker on each of said sites, which meets the limitations of step ‘a’ and ‘b’ of instant claims 6 and 18;
Claims of ‘216 patent do not disclose 5’ end coupled to bromohexyl linker of claims 1 and 5, which is taught by McGall (Fig. 7F Example 1 esp., paragraph 0030) that allows the testing for inversion efficiency (Example 2).

Claims of ‘216 patent in view of McGall does not specifically teach the step of circularizing and cleaving steps are one pot reaction of claims 1, 5-6, 16, 18 and 21. 
However, the concept of carrying out at least two steps in one-pot reaction was known in the art before the effectively filing date of the claimed invention as taught by Hogrefe, who teaches a method for deprotection of methylphosphonate oligonucleotides using a novel one-pot procedure comprising the steps of carrying out deprotection by treating support bound oligonucleotide with mild ammonia and ethylenediamine (EDA) (pg. 2032, column 2, One pot procedure for the deprotection of methylphosphonate
Oligonucleotides section). Hogrefe further teaches that one-pot reaction to deprotect the oligonucleotide provide superior yield by as much as 250% and free of polar side products compared to two step procedures (Abstract , Tables 2 and 3,Discussion section, paragraph 3).
	The artisan would recognize that while combining the two steps in pot reaction of Hogrefe in the method of ‘216 patent some routine optimization is needed, which is within the skills of one having ordinary skill in the art especially when one-pot 
	It would have been prima facie obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to include the in situ circularizing and in situ cleaving step in one pot reaction of Hogrefe as further evidenced by Capabianco in the method of ‘216 patent with a reasonable expectation of success with the expected benefit of increasing the yield of oligonucleotides and being superior to two steps protocol and being economical as taught by Hogrefe as further evidenced by Capabianco. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including in situ circularizing and in situ cleaving step in one pot reaction step which is routinely practiced in the art as exemplified by of Hogrefe as further evidenced by Capabianco.
With regard to instant dependent claims 2-5, 8-13, 16-17 and 19-22, claims of ‘216 patent in view of McGall  and further in view of Hogrefe teach the steps of said dependent claims and therefore the subject matter of said dependent claims are not patentably distinct.

Conclusion
16.	No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634